Citation Nr: 0923107	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
schizophrenia and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1962 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and January 2004 rating 
decisions of the RO in Cleveland, Ohio, which denied the 
petition to reopen the service connection claim.  

The Board remanded this case in October 2007.  It returns now 
for appellate consideration.

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the appellant's previously and 
finally denied claims).


FINDINGS OF FACT

1.  An unappealed Board decision dated in May 2002, of which 
the appellant was notified in May 2002, denied the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disability, to include schizophrenia and 
PTSD.

2.  Evidence received since the May 2002 Board decision is 
either duplicative of evidence previously considered or new 
to the claims file, but does not relate to an unestablished 
fact necessary to substantiate the claim of whether an 
acquired psychiatric disability, to include schizophrenia and 
PTSD, was incurred or aggravated in service, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSIONS OF LAW

1.  The May 2002 Board decision, denying the claim of service 
connection for an acquired psychiatric disability, to include 
schizophrenia and PTSD, is final.  38 U.S.C. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia and PTSD; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2002 for the PTSD aspect and in 
September 2003 for the schizophrenia aspect fully satisfied 
the second and third elements of the duty to notify 
provisions under Quartuccio.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  An October 2007 
letter provided notice of the elements of new and material 
evidence and the reasons for the prior denial.  The criteria 
of Kent are satisfied.  See Kent, supra.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in October 2007, he 
was provided a year and a half to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in April 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The criteria of Kent are 
satisfied.  See Kent, supra.  Since the Board has concluded 
that new and material evidence has not been submitted for the 
claim of service connection, reopening is not warranted and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that the elements of 
service connection were otherwise provided in the November 
2002 and September 2003 letters.  The Board concludes that 
the first element of Quartuccio is satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has pointed 
only to VA treatment records during the course of this 
claim.  The appellant's Social Security Administration 
records have been previously associated with the file.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with his petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mlechick v. Mansfield, 503 F.3d 1340 
(2007).



II. New and Material Evidence

The appellant brought prior claims for an acquired 
psychiatric disability, to include schizophrenia and PTSD, 
which were denied in an October 1996 rating decision.  The 
appellant appealed.  Following a May 1997 hearing before the 
Board and an October 1997 remand, the Board denied the claim 
in a June 2000 decision.  The appellant appealed.  The U.S. 
Court of Appeals for Veterans Claims (Court) vacated and 
remanded this case in June 2001 for consideration of the 
then-newly passed VCAA.  The Board denied the claim again in 
a May 2002 decision, finding that there was no evidence of a 
chronic disability in service, a psychosis did not manifest 
within one year of service, no current disability was related 
to an inservice event and the appellant's PTSD was not 
related to an inservice stressor.  The appellant appealed.  
The appellant withdrew that appeal in June 2002.  The May 
2002 Board decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and a psychosis 
(including schizophrenia) manifests to a degree of l0 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2008).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Much evidence has been received since the May 2002 denial.  
The Board notes that large sections are duplicative.  The 
appellant's service personnel records, many VA treatment 
records from before 1998, private treatment records from the 
Kennestone Hospital in 1978, a 1997 statement from the 
appellant's mother were all considered during the prior 
appeal.  Hence they are duplicative and not material to the 
outcome of the case.

On remand, the RO obtained a substantial amount of VA 
treatment records from a variety of sources, including 
facilities in Chillicothe and Portsmouth, Ohio, and 
Lexington, Kentucky.  The treatment records extend from 1978 
to 2008, covering a significant course of psychiatric care.  
The last VA treatment records prior to the May 2002 Board 
decision were from 1998.  The Lexington, Kentucky, records 
and the Chillicothe and Portsmouth records from before 1998 
appear to be entirely duplicative.  There are no more recent 
Lexington records.  The recent Chillicothe and Portsmouth 
records address the appellant's psychiatric disabilities.

The Board concludes that the additional Chillicothe and 
Portsmouth VA treatment records are not material.  While the 
appellant has been treated consistently for a decade, the 
records do not address the grounds of the prior final denial, 
namely evidence of a chronic disability in service, psychosis 
within one year of service, a current disability related to 
an inservice event or relating the appellant's PTSD to an 
inservice stressor.  The appellant discussed these matters 
several times with his treating psychiatrist.  The treatment 
notes which discuss the cause of his psychiatric 
disabilities, such as in October 2002, September 2003, 
October 2004, March and July 2005, and social work notes in 
February and May 1999, record without comment the appellant's 
contentions.  Information simply recorded by a medical 
examiner, unenhanced by any additional medical comment, does 
not constitute 'competent medical evidence' because a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The appellant's contentions 
regarding inservice incurrence and his experiences in missile 
silos were considered during the prior appeal.  The Board 
cannot accept the appellant's VA treatment records as 
anything more than duplicative of the prior record.  

The appellant submitted a copy of the diagnostic criteria 
from the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in support of his petition to reopen.  The 
appellant appears to be arguing the appropriateness of his 
diagnoses.  The copy itself is new, but not material.  It is 
merely a reference sheet.  The diagnosis must be made from 
the criteria by a medical professional and there has been no 
new and material evidence generated by a medical 
professional, as discussed above.  To the extent that the 
appellant marked up the copy, he argues the appropriateness 
of his diagnosis.  He remains only a lay observer for the 
purposes of this claim.  His assessment of his psychiatric 
disabilities, as a layperson, is not competent evidence.  
Furthermore, the Board notes that the DSM-IV has been the 
medical standard since 1994.  As such, the diagnoses 
underlying the previous denial were presumably offered in 
conformity with that standard.  The appellant has submitted 
nothing which is either competent or not previously 
considered.  The Board finds the DSM-IV copy is not material 
to the claim.

The appellant has submitted a January 2003 statement from a 
friend in support of the claim.  The friend indicates that he 
met the appellant in 1963, shortly after the appellant's 
separation from service.  He states that the appellant 
related his experiences in the missile silos and having 
nightmares as a result.  The friend also indicated that the 
appellant continued to report nightmares as a result of the 
experience.  

The statement is new to the record and relates to whether the 
appellant has had a chronic disability since service.  
Unfortunately, it is essentially duplicative of evidence that 
was considered during the prior claim.  The appellant 
reported an identical history to examiners during the prior 
claim.  Even with that information, the weight of the 
opinions was against the claim.  While from a different 
source, there is no substantive difference between this 
evidence and the appellant's prior statements.  The Board 
finds that the January 2003 statement does not raise a 
reasonable possibility of substantiating the claim.

As such, the Board finds that new and material has not been 
submitted on the petition to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and PTSD.  Reopening must be denied.  See 38 
C.F.R. § 3.156.


ORDER

The appeal to reopen the claim of service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


